Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and similarly recited claim 7 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Cho (US 2012/0091970), who discloses:
A battery charging method (abstract) for an on-board charger OBC (par 6, 8-9), the battery charging method comprising:
Applying, by a battery controller (CONTROLLERs in fig 1 operating in combination with the Battery Management System BMS in fig 1), an output voltage of a first converter (AC/DC CONVERTER in fig 1) to a second converter (DC/DC CONVERTER in fig 1) by controlling the output voltage based on a result of a comparison between a battery load voltage and a battery rated voltage (see par 17, 98);

see VARIABLE FREQUENCY CONTROL, frequency modulator, switching frequency/speed in i.e., see at least par 14-19, 24-25, 30, 35, 47, 50-51, 59) on the output voltage using a low-speed frequency modulation method or a high-speed frequency modulation method (see at least high/low frequency, switching speed/frequency in par 47, 50-51, 59) based on a result of the control of the output voltage; and
Generating, by the battery controller (CONTROLLERs in fig 1 operating in combination with the Battery Management System BMS in fig 1), a frequency harmonic of a system frequency in a battery current based on a modulation method (see VARIABLE FREQUENCY CONTROL, frequency modulator, switching frequency/speed in i.e., see at least par 14-19, 24-25, 30, 35, 47, 50-51, 59), among the low-speed frequency modulation method or the high-speed frequency modulation method (see at least high/low frequency, switching speed/frequency in par 47, 50-51, 59), used to perform the frequency modulation.

Allowable Subject Matter
Claims 2-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-6 and 8-12 would be allowable because the prior art of record does not teach or suggest the limitation in claim 2 and similarly recited claim 8.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL DINH/            Primary Examiner, Art Unit 2851